—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 7, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his position as coordinator of life skills education for the employer following a dispute over increased job duties and responsibilities. The Unemployment *726Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that he had voluntarily resigned from his employment without good cause. We affirm. It has been held that dissatisfaction with one’s job, including dissatisfaction over an increase in workload or job responsibilities, does not constitute good cause for leaving one’s employment (see, Matter of Turano [Sweeney], 239 AD2d 748). We conclude that the record contains substantial evidence to support the Board’s conclusion that claimant left his employment under disqualifying circumstances.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.